DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 04/09/2021.
Reasons for Allowance
3.	Claims 1-8, 12-17 and 19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a light transmittance adjustable eyewear, which change the light transmittance more quickly and stably in response to a change in ambient illumination, it is possible to increase the visibility and convenience of the user. The amended limitations added to independent claims 1 and 19 identifies the distinct limitations “when a previous ambient illuminance exceeds the first threshold and a current ambient illuminance is changed to be equal to or less than the first threshold, the controller increases the light transmittance of the LCD panel, … the controller removes an ambient illuminance having a greatest difference from other ambient ambiences in ambient illuminances sampled three times or more”.
		The closest prior arts Burt et al. (US 2013/0048836 A1), Yamashita (US 2019/0025692 A1) and Muramatsu et al. (US 2020/0133025 A1) all discussed in the Office action dated 04/09/2020, either singularly or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693